Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This office action is in response to the preliminary amendment filed 11/02/2021. Claims 1-20 has been cancelled. New claims 21-45 has been added. Therefore, claims 21-45 are presently pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Virr et al. (2004/0055597 -- Hereafter referred to Virr ‘597) discloses a water reservoir for use with a respiratory pressure therapy (RPT) device for pressurising breathable air to treat a respiratory disorder in a patient, the water reservoir (10; humidifier )comprising: a reservoir base (24;base) configured to hold a volume of water to be used for humidification of the breathable air (water within the humidifier) (para. 0061); a reservoir lid (20; top cover) connectable to the reservoir base (held together with a pair of sliding retaining clips) (para. 0061); a reservoir inlet (12); a reservoir outlet (14); and a removable insert (22; gasket) configured to be arranged between the reservoir base and the reservoir lid when the reservoir lid is connected to the reservoir base (gasket between the top cover and base) (para. 0062), wherein the removable insert comprises a carrier portion (26, 28; first and second sections) and a compliant portion (40; sealing flange) provided to the carrier portion (see FIG. 2 and 8), wherein the compliant portion is configured and arranged to form a seal between the reservoir . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenyon et al. (8,006,691), Smith (5,588,423), Snow et al. (2008/0302361), Kepler et al. (2007/0169776), Dobson et al. (5,564,415), and Chen (2015/0054183) discloses a humidifier reservoir comprising a lid and a base with a removable insert for sealing the base and lid together and wherein the reservoir is inserted into a dock. Dykes (6,256,454), Czupich et al. (2004/0234254) discloses a humidifier reservoir inserted into a dock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/Primary Examiner, Art Unit 3619